Order filed October 4, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00142-CV



                               IN RE U. L., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              507th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-53465

                                     ORDER

      Relator’s motion to extend the deadlines for filing relator’s motion for
rehearing and motion for en banc reconsideration by one-day from Sep tember 26,
2022 to September 27, 2022 is granted. See Tex. R. App. P. 49.9.

      On September 26, 2022 relator timely filed, but as one p leading, relator’s
motion for rehearing and motion for en banc reconsideration. This Court notified
relator that her motions must be filed as two separate pleadings and that relator had
one business day to correct the issue and re-submit the motions. See Tex. R. Ap p.
P. 9.4(k) (“If a document fails to conform with these rules, the court may strike the
document or identify the error and permit the party to resubmit the document in a
conforming format by a specified deadline.”). On September 27, 2022, relator re-
submitted, as separate motions, relator’s motion for rehearing and motion for en
banc reconsideration.

      Accordingly, the motion for rehearing and motion for en banc
reconsideration filed by relator on September 27, 2022 are timely.


                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                         2